Bleckley, Chief Justice.
1. The affidavits supporting the petition for attachment in each of these cases were substantially the same, in all essential particulars, as those which were ruled insufficient in Meinhard v. Neill, 85 Ga. 265, 11 S. E. Rep. 613. That case being directly in point, is a controlling, and to us a satisfactory authority in the present cases.
2. The only remaining question is, whether the court erred in denying the application made by the plaintiffs in attachment to amend their petitions for attachment, by appending to the same certified copies of certain documents connected with other attachment cases, but which had never been part or parcel of the papers appertaining to these two cases or either of them. This application was made 'long after the attachments were issued and levied, and not until a motion was pending to dismiss the levy, which motion involved the question whether the attachments on their face were void. Their validity or invalidity would have to be determined before the right to amend the petitions could propeidy be decided; for if they were void, there was nothing to amend. That they were void, is established by the case of Meinhard v. Neill, above cited. It follows that, in its effects, that case is controlling on the question of amendment also. Judgment affirmed.